DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 10 are allowed.
The closest prior art of record, the combination of Stevens et al. (U.S. Patent Publication No. 2017/0193409) and Hull et al. (U.S. Patent Publication No. 2020/0160239) and none of the prior art of record discloses or suggests, alone or in combination, a business model generation support method of causing a computer having a processor and a memory to propose a new business model, the business model generation support method comprising: a first step of causing the computer to receive a first business model and a second business model; a second step of causing the computer to add, for the plurality of business models, a first activity performed by the first business model and a second activity performed by the second business model to first information predefining jobs performed by the business models as activities; wherein the second step includes a step of causing the computer to add a first activity identifier to the first activity and a second activity identifier to the second activity, and to store the first and second activities and the respective, corresponding first and second activity identifiers in an activity data table; a third step of causing the computer to add a relation between a first data item used for performing the first activity and the first activity and a relation between a second data item used for performing the second activity and the second activity to second information predefining a relation between the activities and data items used for performing the activities; wherein the third step includes causing the computer to add the relation by setting a symbol in a first field in the activity data table at an intersection of a column corresponding to the first activity identifier and a row corresponding to the first data item used to perform the first activity, and setting a symbol in a second field at an intersection of a column corresponding to the second activity identifier and a row corresponding to the second data item .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application 
/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499